Citation Nr: 0818239	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  96-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
sleep apnea, status post uvulectomy, claimed as secondary to 
service-connected nasal fracture. 

2.  Entitlement to service connection for sleep apnea, status 
post uvulectomy, claimed as secondary to service-connected 
nasal fracture. 

3.  Entitlement to service connection for lumbar spine 
arthritis. 

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for diabetes mellitus. 

5.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for impotency, claimed as caused or 
aggravated by diabetes mellitus due to hospital care provided 
by the VA. 

6.  Entitlement to a compensable evaluation for residuals of 
nasal fracture. 

7.  Entitlement to an increased evaluation for 
dermatophytosis, currently evaluated as 10 percent disabling. 

8.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Houston, Texas and Winston-Salem, North Carolina.  

By a rating action in August 1995, the Houston RO denied the 
veteran's claim for a compensable evaluation for residuals of 
a nasal fracture.  Subsequently, in a rating action dated in 
February 1999, the Winston-Salem RO denied the veteran's 
claims of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for diabetes mellitus and 
impotency; the RO also denied the claim for increased ratings 
for dermatophytosis of the feet and confirmed the previous 
denial of an increased rating for residuals of nasal 
fracture, and entitlement to a TDIU.  The veteran's claims 
folder was subsequently transferred to the Los Angeles, 
California RO.  The veteran appeared and offered testimony at 
a hearing before a hearing officer at the RO in February 
2000; a transcript of that hearing is of record.  

In September 2000, the Board denied the veteran's claims.  
The veteran appealed the Board's September 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2001, based on a Joint Motion for Partial 
Remand to the BVA and to Stay Proceedings (joint motion), the 
Court vacated the Board's September 2000 decision and 
remanded the veteran's appeal to the Board for additional 
proceedings.  

In July 2002, the Board requested a VHA opinion regarding the 
issues of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for diabetes mellitus and impotence.  In September 
2002, the opinion was received.  In July 2003, the Board 
remanded the case to the RO for additional evidentiary and 
procedural development.  Following the requested development, 
a supplemental statement of the case (SSOC) was issued in 
June 2004.  

By a rating action in April 2005, the Los Angeles, 
California, RO denied the veteran's attempt to reopen his 
claim of entitlement to service connection for sleep apnea; 
the RO also denied the claim of entitlement to service 
connection for a lumbar spine disorder.  The veteran 
perfected a timely appeal to that decision.  

In February 2006, the veteran testified before a Veterans Law 
Judge (VLJ) sitting at the RO.  A transcript of that hearing 
is of record.  In May 2006, the Board again remanded the case 
to the RO for further evidentiary development.  

By letter dated in July 2007, the Board informed the veteran 
that the VLJ who conducted the February 2006 Travel Board 
hearing was no longer employed by the Board and that he had 
the right to another hearing before another VLJ.  The veteran 
responded that he wanted a new hearing.  In August 2007, the 
Board remanded the case to the RO for scheduling of the 
requested hearing.  The veteran testified before the 
undersigned at a Travel Board hearing in January 2008.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In a decision dated in September 1993, the RO denied the 
veteran's claim of entitlement to service connection for 
sleep apnea, secondary to residuals of nasal fracture; the 
veteran did not appeal that determination, and it became 
final.  

2.  The evidence associated with the record since the 
September 1993 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.  

3.  Sleep apnea was not manifest during service and is 
unrelated to service.  

4.  Sleep apnea is not attributable to a service-connected 
disease or injury.  

5.  A back disability was not manifest in service and is not 
related to an in-service event.  Arthritis was not shown 
within the initial post-service year and is not attributable 
to service.  

6.  The veteran was first diagnosed with adult onset non 
insulin dependent diabetes mellitus (Type II) in 1994.  

7.  The veteran did not develop diabetes mellitus as a result 
of VA hospitalization and treatment for cellulitus of the 
right arm in October and November 2005.  

8.  The record fails to establish that the veteran's 
impotency resulted from or was aggravated by diabetes 
mellitus or hospitalization or medical or surgical treatment 
provided by the VA in 1995 and 1997.  

9.  Residuals of nasal fracture have not caused marked 
interference with breathing or significant obstruction of 
either nasal passage.  

10.  The veteran's dermatophytosis of the feet is currently 
manifested by recurrent outbreaks of rash with itching and 
peeling on his feet; constant exudation or itching, extensive 
lesions, or marked disfigurement are not shown.  

11.  The veteran's skin disorder does not cover more than 20 
percent of his entire body or an exposed area and has not 
required systemic treatment such as corticosteroids or other 
immunosuppressive drugs to control his symptoms.  

12.  The veteran is service-connected for dermatophytosis of 
the feet, rated as 10 percent disabling, and residuals of 
nasal fracture, rated as 0 percent disabling.  His combined 
disability rating is 10 percent.  

13.  The veteran has some high school education along with 
occupational experience as a pipe fitter, air condition 
mechanic, and construction worker.  He last worked in 
December 1993.  


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1993 rating 
decision is new and material; therefore, the veteran's claim 
for service connection for sleep apnea, to include as 
secondary to residuals of nasal fracture, is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  

2.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  

3.  Sleep apnea is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. §§ 3.310(a), 
3.310(b) (2007).  

4.  A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

5.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus as 
a result of VA hospitalization and treatment have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2007).  

6.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for impotency as a 
result of VA hospitalization and treatment have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2007).  

7.  The criteria for a compensable evaluation for residuals 
of nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.7, 4.14, 4.20, 4.97, Diagnostic Code 6502 (in 
effect prior to October 7, 1996), Diagnostic Code 6502 
(2007); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2007).  

8.  The criteria for a rating in excess of 10 percent for 
dermatophytosis of the feet have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 
7806, 7813 (2001 & 2007).  

9.  The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341(a), 4.16 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a 
new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

With respect to the issues of new and material evidence to 
reopen the claim for sleep apnea and service connection for a 
back disorder, VA satisfied its duty to notify by means of a 
letter dated in September 2004 which was issued prior to the 
initial RO decision in April 2005.  However, the veteran's 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for diabetes mellitus and impotency, 
higher ratings for residuals of nasal fracture and 
dermatophytosis of the feet was filed and denied before the 
enactment of the VCAA.  Subsequently, in June 2006, the RO 
sent the veteran a letter informing him of the types of 
evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  An 
additional letter was issued in November 2006.  He was 
advised of his opportunities to submit additional evidence.  
Those letters informed the veteran of what evidence was 
required to substantiate the claims, and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
subsequently afforded VA compensation examinations in 
February 2004, July 2005, and December 2006.  In addition, 
during the travel board hearings in February 2000, February 
2006, and January 2008 the veteran was informed of what the 
evidence must show to establish his claims.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  ).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in June 2006.  

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in June 2006, the veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  He was also provided a supplemental statement of 
the case (SSOC) in February 2007, which reviewed and 
considered all evidence of record.  Therefore, the veteran 
has been provided with all necessary notice regarding his 
claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Regardless, the veteran is able to report and understand the 
elements of the disability.  Therefore, Vazquez-Flores is of 
limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to reopen the claim for service connection for 
sleep apnea, establish service connection for a low back 
disorder, establish compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for diabetes mellitus and 
impotency, and to establish increased ratings for residuals 
of nasal fracture and dermatophytosis of the feet, and 
entitlement to a TDIU, given that the veteran has offered 
testimony at a hearings before the Board, given that he has 
been provided all the criteria necessary for establishing 
service connection and higher ratings, and considering that 
the veteran is represented by a highly qualified veterans 
service organization, we find that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004).  To that extent that there has been any presumed 
prejudicial preadjudicative notice error, if any, it did not 
affect the essential fairness of the adjudication now on 
appeal.  


II.  Pertinent Laws, Regulations, and Court Precedents.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the postservice symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake--- F.3d ----, 2008 WL 1902496 (C.A.Fed. 
2008).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  Since the veteran filed his 
application to reopen the claim for service connection for 
sleep apnea after August 29, 2001, the Board will apply these 
revised provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  


III.  Factual background.

The service medical records are negative for any complaints, 
findings or diagnosis of a low back disorder.  On the 
occasion of his separation examination in March 1953, 
clinical evaluation of the spine was normal.  

The veteran's claim for service connection for sleep apnea 
(VA Form 21-4138) was received in January 1993.  Submitted in 
support of his claim were VA progress notes dated from 
January 1992 to January 1993.  

On the occasion of a VA examination in April 1993, the 
veteran indicated that he suffered a back strain secondary 
lifting things as a laborer.  The veteran stated that he got 
"jungle rot" (dermatophytosis) in both feet while in 
service.  He also reported having sleep apnea for which he 
had an uvulectomy; he stated that the procedure did not help 
the sleep apnea.  The veteran complained of back pain and 
difficulty breathing through his nose.  On examination, there 
were no genitourinary system complications.  He had good 
arches in his feet; there were no lesions detectible.  There 
was evidence of dermatophytosis, which seemed to be in 
remission at that time.  The pertinent diagnoses were 
hyperglycemia, possible undiagnosed diabetes mellitus; 
thoracic spine degenerative disc disease and 
spondylolisthesis; fractured nose, old injury, with deviated 
septum; and sleep apnea.  

By a rating action in September 1993, the RO denied the 
veteran's claim for service connection for sleep apnea.  This 
determination was based on a finding that the evidence of 
record failed to establish a relationship between the 
service-connected residuals of nasal fracture, which have 
remained essentially unchanged since service, and the more 
recently manifested sleep apnea.  

Received in January 1994 was the report of a sleep study, 
conducted at the VA Medical Center (VAMC) in Houston, Texas, 
dated in April 1986, which revealed that the veteran suffered 
from moderate apnea.  

A January 1994 VA progress note reflects a diagnosis of 
erectile dysfunction.  The veteran was seen in February 1994, 
at which time it was noted that he had a 1 and 1/2 year history 
of impotence.  There was a plan noted for the veteran to 
attend diabetes education classes.  During a clinical visit 
in May 1994, it was noted that the veteran had status post 
UPP for sleep apnea and questionable erectile dysfunction.  

Of record is a VA hospital summary, which shows that the 
veteran was admitted to the hospital on October 17, 1995 with 
the diagnosis of cellulitis of the right arm.  Past medical 
history included diabetes for the past eight months.  The 
veteran was placed on IV nafcillin, IV gentamicin which he 
received for 6 days to cover gram negatives, and IV 
clindamycin which he received for 5 days.  The nafcillin was 
continued through a four-week course, and the veteran was 
transferred to Nursing Unit 4D on November 1, 1995, to carry 
out those four weeks.  It was noted that the veteran's 
diabetes was difficult to control throughout his hospital 
stay.  His blood sugars ranged from the upper 100's to the 
middle 300's while on the General Medicine Unit prior to 
transfer to the Nursing Unit.  Upon transfer, he was placed 
on NPH insulin 18 units subsq q.a.m. which was subsequently 
increased to try to get better control of his daily sugars.  
The pertinent diagnoses were diabetes mellitus Type II, new 
onset; and history of sleep apnea.  

Of record is a statement from the veteran, dated in May 1997, 
indicating that he was admitted to the Houston VAMC.  At that 
time, his throat was burned by the bleach solution used to 
mop the floors.  The veteran indicated that he was not given 
his medication at regular times; as a result, he was given 
double doses of medication.  He was occasionally given the 
wrong medication.  The veteran further noted that, during his 
hospitalization, he as given dextrose instead of a saline 
solution.  He also notes that his blood sugar at admission 
was 135; however, at discharge, his blood sugar level was 
200.  The veteran argued that the incidents that occurred 
during his hospitalization at the VAMC in October 1995 caused 
him to develop diabetes mellitus.  The veteran also reported 
that his diabetes led to problems with circulation in his 
penis; as a result, he now suffers from impotency.  

Of record is a VA progress note, dated May 22, 1997, which 
indicates that the veteran received an injection in the penis 
by a VA urologist the previous day and had an erection since 
that time.  He was advised that this was a medical emergency 
and that he should go to the emergency room at a VA medical 
center.  

On August 6, 1997, the veteran presented to an Emergency Room 
at a VA hospital after an infection of intracarnosal 
Papaverine dispersed by an outside physician.  It was noted 
that the veteran gave himself two injections of Papaverine on 
August 4, 1997, and he had an erection since that time.  He 
was irrigated with Phenylephrine and normal Saline.  The 
veteran tolerated the procedure well, but later that 
afternoon he was noted to have increased pain and swelling of 
the penis.  Given the extent of swelling and returned 
erection, the veteran underwent another surgical procedure, 
decompression with cavernosa spongiosa shunt.  The veteran 
consented to the procedure and was aware of the possibility 
of further erectile difficulty and inability to obtain an 
erection in the future.  On postoperative day two, the 
veteran was stable without complaints; the penis was 
significantly softer.  He continued to maintain ecchymosis 
and edema; he was discharged home with a week's worth of 
Ciprofloxacin.  

Of record is a letter from Robert F. Scott, Director of the 
VAMC in Houston, Texas.  The director indicated that the 
veteran was a patient at the VAMC in Houston from October 17, 
1995 through November 14, 1995, during which time he was 
operated on for irrigation and drainage of an abscess of the 
right arm.  The director noted that, during his 
hospitalization, the veteran had been treated with 
intravenous antibiotic therapy, including the medications 
such as penicillin, nafcillin, gentamycin and clindamycin in 
a standard glucose saline.  The director stated that the 
veteran's belief that the intravenous glucose solution 
treatment had caused his diabetes was incorrect, as the 
diabetes pre-dated his hospital admission.  He also reported 
that in no circumstances would an intravenous solution 
containing glucose precipitate diabetes or create a long-term 
exacerbation of a diabetic condition.  

Of record is the report of a urology consultation, dated 
December 16, 1997, indicating that the veteran was referred 
for an evaluation of impotence.  He stated that he was 
getting injection therapy with testosterone.  He denied any 
other GU complaints.  He had a history of diabetes.  The 
impression was impotence, probably secondary to diabetes.  

The veteran was afforded a VA genitourinary examination in 
August 1998.  It was noted that he was very angry about his 
impotency which he felt was caused by a medical error.  The 
veteran stated that, in 1995, he was accidently given glucose 
intravenously while hospitalized for surgery on the right 
forearm; he stated that the overdose aggravated his type II 
diabetes which he believes has been causative of his 
impotency.  The veteran also reported that, following two 
injections of Papaverine in July 1997, he experienced an 
episode of priapism that persisted for 48 hours and required 
decompression with cavernosa spongia shunt; thereafter, he 
had complete impotence without any ability to maintain 
erection.  It was noted that subsequent use of a pump has 
been unsuccessful and the veteran declined to have a penile 
prosthesis inserted.  It was also noted that the veteran is 
under treatment for diabetes mellitus type II, which he 
states he has had since 1995.  Examination revealed entirely 
normal external genitalia.  The diagnosis was status 
postoperative priapism with complete impotency.  

An ENT examination was also conducted.  At that time, the 
veteran reported suffering a nasal fracture in 1951; this 
required surgical procedures around 1955 to 1958 and again in 
1989.  The veteran indicated that, since that time, he has 
continued to snore, and occasional irritation of the nose.  
He did not relate any headaches or other symptoms.  He 
required no medication or treatment for the condition.  He 
had mild interference with breathing through the nose.  
Examination revealed essentially normal findings with no 
nasal obstruction, but there was absence of the uvula.  
Otherwise, findings were entirely within normal limits with 
no sinus tenderness or other abnormalities.  The diagnosis 
was status postoperative nasal fracture.  

The veteran was also afforded a VA examination for skin 
diseases in August 1998.  He reported dryness and splitting 
of his right middle fingernail and right middle toenail, but 
states that this condition has been stable without recent 
worsening of any kind.  Examination revealed essentially 
normal skin with no specific evidence of rash at the present 
time.  Nails were essentially normal, except for slight 
dryness and deformity of the right middle fingernail and 
right middle toenails.  Otherwise, dermatological findings 
were entirely within normal limits.  The diagnosis was 
history of dermatophytosis.  

A radiology report, dated in September 1998, indicates that 
the veteran was referred for x-ray of his lumbar spine due to 
chronic pain status post trauma.  The impression was 
degenerative disk disease at multiple levels, and 
osteoarthritis.  

The veteran testified during a hearing held at the RO in 
February 2000 that he was given glucose or dextrose solution 
at a VA hospital in November 1995 and this caused or 
aggravated his diabetes mellitus.  He stated that he had been 
told this by quite a few doctors.  During the hearing held in 
February 2000, the veteran testified that as a result of his 
nasal fracture he sometimes could not breathe through his 
nose while lying down.  He said that he had to sit up to 
breathe. He also said that he treated his nose using a nasal 
spray.  The veteran testified in regarding the severity of 
his service-connected skin disorder.  He said that the 
disorder affected his feet, and that he had to use salve on 
them.  He said that he did not currently have an outbreak.  

Of record is a statement from Dr. Bruce P. Hamilton, Chief of 
Endocrinology, dated in September 2002, in response to 
questions regarding whether the veteran had additional 
permanent disability caused or aggravated by his 
hospitalization in October and November 1995, and whether his 
diabetes mellitus was "caused by VA treatment or is the 
result of aggravation of a preexisting condition by the VA.  
Dr. Hamilton noted that the veteran had an established 
diagnosis of type II diabetes dating back to January 1994.  
He explained that the arm infection leading to the veteran's 
admission to the Houston VA Hospital temporarily aggravated 
his diabetes, but his diabetes control had returned to 
baseline at the time of discharge.  Dr. Hamilton concluded 
that there was absolutely no evidence that the VA treatment, 
specifically the Houston VA hospital admission caused or 
aggravated additional disability.  He stated that there was 
also no evidence that the veteran's diabetes mellitus was 
caused by VA treatment or was the result of aggravation by 
the VA or a pre-existing condition.  

Also of record is a medical opinion from Dr. Richard B. 
Alexander, Chief of Urology Section, dated in September 2002, 
pertaining to the veteran's claim that VA treatment 
aggravated his impotence.  Dr. Alexander noted that the 
veteran, who is a diabetic male, had erectile dysfunction and 
was treated with intracorporal injections of Papaverine; this 
was first done in May 1997, when the veteran had a prolonged 
erection that went away on its own and did not require 
further therapy.  Subsequently, in August 1997, he was 
injected again; however, it is not clear whether this was 
done at the VA.  In August 1997, he was admitted to a VA 
facility with prolonged erection; this was 48 hours after an 
injection of Papaverine.  At that point, he was irrigated and 
his penis was detumesced adequately.  He was advised to be 
admitted to the hospital, but he refused.  The veteran 
returned to the hospital a few days later with a persistent 
erection and again underwent irrigation in the operation 
room.  The penis detumesced, and the veteran was observed in 
the hospital.  However, later that afternoon his erection 
again occurred and he was again taken to the operating room 
and a distal cavernosa corpus spongiosa shunt was performed; 
this resulted in adequate detumescence.  Subsequent to this 
procedure, the veteran had complete erectile dysfunction with 
an inability to achieve an erection satisfactory for 
intercourse.  

Dr. Alexander was asked to offer an opinion as to whether the 
veteran's additional permanent disability was caused by VA's 
treatment for erectile dysfunction.  Dr. Alexander opined 
that the VA care, which allowed detumesce to occur, was 
appropriate and properly timed when the veteran finally 
allowed it to occur, by staying at the hospital to complete 
his treatment.  Dr. Alexander explained that the veteran had 
sustained an unwanted erection due to pharmacologic therapy 
that would not be solved for a total of 4 days.  He noted 
that the most proximate cause of the veteran's permanent 
erectile dysfunction and deformity was his prolonged priapism 
of 4 days.  Therefore, the veteran's impotency was not caused 
by VA treatment nor is it the result of aggravation of a pre-
existing condition by the VA.  

VA progress notes, dated from October 2002 through July 2003, 
reflect treatment for diabetes mellitus, sleep apnea, 
erectile dysfunction and lumbar disc disease.  

The veteran was afforded a VA examination in February 2004.  
The veteran walked with a normal gait into the examination 
room; his gait was not unsteady or unpredictable.  
Examination of the feet revealed evidence of nondisfiguring, 
mildly scaly, hypopigmented eruptions between the toes.  This 
is more than 6 square inches.  The percentage of the 
nonexposed area was approximately 10 percent of the exposed 
area, and the total body area was about 1 percent.  There was 
no evidence of exfoliation or ulceration.  There was no 
evidence of crusting.  There was no evidence of tissue loss 
or induration.  There was no evidence of inflexibility.  
There was no evidence of hyperpigmentation.  There was no 
evidence of limitation of motion.  There was no evidence of 
burn scar.  The skin lesions were not manifestations of a 
systemic disease.  The skin lesions were not manifestations 
of a nervous condition.  There was no evidence of bony 
tenderness with palpation of the maxillary or frontal 
sinuses.  There was evidence of approximately 20 to 25 
percent nasal obstruction on the right.  There was no 
evidence of foul-smelling discharge.  There was no evidence 
of drainage or discharge.  There was no evidence of crusting.  
There was evidence of mild right septal deviation.  There was 
evidence of absence of the uvula.  The mucosa was intact.  
There was no pharyngeal erythema.  X-ray study of the nasal 
bones was normal.  The pertinent diagnoses were status post 
nasal fracture, requiring septorhinoplasty with residual mild 
right septal deviation and nasal obstruction; dermatophytosis 
between the toes; sleep apnea; and status post 
uvulopalatopharyngoplasty, secondary to sleep apnea.  

In an addendum to the above examination, the examiner stated 
that, based on the noted history and current examination with 
normal pulmonary function test findings, it was his opinion 
that the veteran's sleep apnea was less than likely related 
to his service-connected residuals of nasal fracture due to 
small amount of nasal obstruction noted on the examination.  
The examiner noted that the veteran had approximately 20 to 
25 percent nasal obstruction on the right with mild septal 
deviation to the right that would less likely cause 
obstructive sleep apnea with the absence of symptoms of 
hypersomnolence during the day and apneic episodes at night.  
The status post uvulopalatopharyngoplasty that was done to 
correct his loud snoring was unlikely related to residuals of 
nasal fracture due to anatomical distribution/relation of the 
uvula to the nose.  It was the opinion of the examiner that 
the veteran's nose disability had a moderate level of 
severity.  The examiner also opined that the veteran's skin 
disability had a mild level of severity.  

A sleep study summary report, dated in December 2003, 
indicating that the unsupervised apnea study was diagnostic 
of Moderate-severe sleep apnea syndrome.  

In a statement in support of claim (VA Form 21-4138), dated 
in June 2004, the veteran indicated that he was seeking to 
establish service connection for a back disorder, and he 
wanted to reopen his claim for service connection for sleep 
apnea.  

Received in August 2004 were VA progress notes dated from May 
1986 to February 1995.  A May 1986 VA progress note reflects 
an assessment of sleep apnea by history.  An ENT 
consultation, dated in December 2004, indicates that the 
veteran had persistent throat irritation following the sleep 
apnea surgery done in 2001.  It was noted that the veteran 
still complained of difficulty breathing from the nose, 
alternating sides and sometimes both sides.  He also 
complained of chocking sensation in the throat.  He had 
difficulty breathing at night.  Sleep study shows obstructive 
sleep apnea.  He hasn't had a trial of CPAP.  No epistaxis.  

VA progress notes dated from January 2005 through July 2005 
reflect ongoing treatment for degenerative disc disease of 
the back, breathing problems due to nasal fracture, sleep 
apnea, erectile dysfunction and diabetes mellitus.  

In 2005, the veteran submitted several articles regarding 
sleep apnea.  In one article from InfoBeagle.com, it was 
explained that obstructive sleep apnea may represent 
cessation of breathing due to mechanical blockage of the 
airway.  

The veteran was afforded a VA examination in July 2005.  He 
stated that he has had a diagnosis of sleep apnea; and, he 
has been seen by ENTs several times for this problem.  He was 
given inhalers but no frequent antibiotics.  He also denied a 
history of sinusitis.  He was told in a recent ENT 
examination which involved endoscopy that he had "nasal 
cobblestoning."  The veteran indicated that he has been 
given a CPAP machine, but it does not work well for him.  The 
veteran stated that he had a fungal infection during service 
and this has persisted, although at times it responds well to 
medication.  The veteran indicated that he has been given a 
"crème" that is working well for him at this time.  
Examination of the skin on the feet shows very slight 
discoloration of the toenails due to onychomycosis.  The 
skin, for the most part, is free of any ulceration, 
exfoliation, crusting, induration, inflexibility, hypo-or 
hyperpigmentation, or abnormal texture.  There were slight 
areas of flakiness, whitish in color, in the area of the 
heel, bilaterally.  The ration of this area to his total 
exposed area is less than 1%, and to the entre body is less 
than 1%.  There was no limitation of motion due to the skin 
condition.  The examiner stated that the skin condition does 
not occur with systemic disease, and the skin lesions do not 
manifest in connection with a nervous condition.  

Examination of the nose showed very slight nasal deviation to 
the veteran's right side.  Examination showed no significant 
obstruction of the nasal passages, bilaterally.  Clear 
discharge was noted without purulent discharge.  Speech was 
normal.  There was no tenderness noted on percussion of the 
sinuses.  Oral pharynx was clear.  Tonsils were noted to be 
removed along with the uvula.  In fact, there appeared to 
have been reconstruction of the soft palate on the back of 
the throat.  There was no obstruction noted.  Mild 
cobblestoning was noted at the back of the throat.  X-ray 
study of the nasal bone was normal.  The pertinent diagnoses 
were status post nasal fracture with nasal septal deviation, 
status post rhinoplasty with residual slight nasal deviation 
and no significant obstruction or scar.  The examiner noted 
that, on today's examination, there was a very slight nasal 
deviation noted and surgical scars.  There was no evidence of 
sinusitis noted. There was a clear discharge and evidence of 
postnasal drip with cobllestoning that may be due to 
allergies.  The examiner observed that the veteran had 
reconstruction of the soft palate with removal of the 
adenoid, uvula and tonsils, most likely in an effort to help 
with his obstructive sleep apnea.  The examiner explained 
that, since the nasal passages appeared to be open and there 
was no significant nasal deviation or evidence of sinusitis, 
he doubted that his nasal fracture had played a role in the 
veteran's obstructive sleep apnea.  Slight evidence of fungal 
infection was noted in the feet.  

At a personal hearing in February 2006, the veteran indicated 
that he was unaware that he had diabetes prior to his 
hospitalization at a VA facility for cellulitis on the right 
arm.  The veteran indicated that he is now on insulin for 
regulation of his diabetes.  The veteran indicated that the 
VA personnel should have known that he had diabetes and 
should not have given him the IV of glucose.  The veteran 
maintained that the incident also caused an aggravation of 
his impotency.  The veteran argued that the damage was done 
at the VA hospital.  The veteran maintained, according to 
information from the computer, sleep apnea could be caused by 
a broken nose; he stated that this is a medical problem that 
happened and existed back in 1949 when he got decked and fell 
down a flight of stairs.  The veteran indicated that, 
regardless of the fact that he is retired, he couldn't work 
even if he wanted to; he stated that he didn't know from one 
day to the next if he's going to have a breathing problem or 
if his leg is going to go out on him.  

On the occasion of a VA examination in December 2006, it was 
noted that the medical records contain a hand-written note 
that was very poorly legible, dated February 27, 1952, which 
may read "pains in the back since 2 weeks, no appetite, this 
morning vomiting   the pain was mostly in the middle 
epigast."  The veteran reported being involved in a fight in 
1950, at which time he was punched in the nose and fell down 
a flight of stairs.  The veteran indicated that he was 
provided medical care for his broken nose; he does not recall 
whether his back hurt at that time, as his attention was 
drawn to the injured nose.  The veteran complained of pain on 
both sides of the lower back which is always present, but 
worse with walking.  Following a physical examination, the 
veteran was given a diagnosis of degenerative thoracolumbar 
spondylosis.  The examiner stated that thoracolumbar is less 
likely as not caused by or a result of a fall down a flight 
of stairs in 1950.  The examiner noted that he was unable to 
find any documentation of a back injury during the years 1949 
through 1953 in the claims file, and the veteran, on 
interview today, says that he didn't really realize that he 
hurt his back at the time of his fall down a flight of stairs 
in 1950.  He reported that there were no witnesses who are 
alive to be able to corroborate his report of the fall.  He 
stated that he was able to be active throughout his service 
years, to run, play games, go on maneuvers, and really didn't 
feel anything in his back.  He reported that it wasn't until 
1955, by then   2 years out of military service, that he 
experienced an acute episode of low back pain while trying to 
carry a 50lb load.  Since then, he has experienced 
progressive back pain.  As such, it is not possible to link 
the thoracolumbar spondylosis (arthritis) to a documented 
injury or event in the military.  In addition, his initial 
symptoms did not occur until 2 years after separation from 
the military.  

At his personal hearing in January 2008, the veteran 
indicated that he had surgery to fix his fractured nose in 
East Orange, New Jersey; they straightened up his nose the 
best way they could.  The veteran stated, however, he 
continues to have problems; he noted that he has difficulty 
breathing out of the right side of his nose.  The veteran 
related that doctors have indicated that he has at least 25 
percent blockage.  He occasionally has difficulty sleeping.  
The veteran indicated that he participated in a sleep study 
for 2 days in 1985, and doctor Douglas indicated that he has 
problems with the nose and sleep apnea.  The veteran 
testified that 10 percent of his feet is affected by 
dermatitis.  The veteran indicated that his rash occasionally 
gets sweaty and, at other times, there's a problem with the 
skin drying up and flaking.  The veteran also indicated that 
he has two nails that fell off.  The veteran again testified 
that he was punched in the nose and fell down a flight of 
stairs in Berlin, Germany; as a result, he sustained a low 
back disorder.  The veteran indicated that he has been 
receiving treatment for his lower back disorder for the past 
25 years.  The veteran maintained that he is totally disabled 
due to his service-connected back and skin condition on his 
feet.  


IV.  Legal analysis-New and material evidence.

Service connection for sleep apnea, secondary to nasal 
fracture, was previously addressed in a rating action in 
September 1993.  At that time, the evidence included the 
service medical records, the veteran's claim, and post-
service VA progress notes, including a VA examination report 
dated in April 1993.  In September 1993, the RO denied the 
claim on a finding that sleep apnea was not shown in service; 
it was also determined that sleep apnea was first shown many 
years after service and has not been documented as a 
condition secondary to residuals of nasal fracture.  The 
veteran was informed of the determination and of the right to 
appeal; the veteran did not perfect a timely appeal of the 
decision, and it became final.  

In June 2004, the veteran filed a claim for sleep apnea 
secondary to residuals of nasal fracture.  The Board finds 
that the claim should be reopened.  Specifically, in support 
of his claim, the veteran submitted an internet article, 
which suggests that obstructive sleep apnea is caused by 
obstructed nasal passage.  This evidence was not previously 
of record, and is not cumulative or duplicative of evidence 
before the RO in September 1993.  Hence, the evidence is 
"new" within the meaning of 38 C.F.R. § 3.156.  To the extent 
that this article tends to establish a link between the 
veteran's sleep apnea and his service-connected residuals of 
nasal fracture, it is relevant and probative of the issue at 
hand and cures one of the evidentiary defects that existed at 
the time of the prior denial.  

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for sleep 
apnea secondary to residuals of nasal fracture have been met.  



V.  Legal Analysis-Service connection.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for arthritis when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  
In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the postservice symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake--- F.3d ----, 2008 WL 1902496 (C.A.Fed. 
2008).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. Prior to October 10, 2006, the provisions 
of 38 C.F.R. § 3.310 directed, in pertinent part, that:

a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  The Court clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The term, "disability", as contemplated by the 
VA regulations, means "impairment in earning capacity 
resulting from . . . [all types of] diseases or injuries 
[encountered as a result of or incident to military service] 
and their residual conditions. . . ." 38 C.F.R. § 4.1 (1990). 
. . .Such a definition of "disability" follows the overall 
statutory and regulatory purpose of the veterans' 
compensation law.  This purpose is reflected in the ratings 
system, which rates different mental and physical maladies 
based upon diminished earning capacity. . . . Hence, although 
"disability" is not defined by [§ 1153] for compensation 
purposes, the regulatory definition adopted [in 38 C.F.R. § 
4.1] is a reasonable one.  

The Court holds that the term "disability" as used in § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated. As 
stated by the Secretary in his memorandum in response to the 
Court's November 9, 1994, order: To the extent [that] such 
additional disability is literally a result of "personal 
injury suffered or disease contracted in line of duty," under 
38 U.S.C. § 1110, service connection should be established. 
In such a case, the additional "disability" results from the 
original service-connected condition.  Thus, pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Cf. 38 C.F.R. § 3.322 (1994) (in 
compensating for aggravation of a preservice disability by 
active service, it "is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule . . .").  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

On October 10, 2006, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 3.310.  The amended regulation, in 
pertinent part, states that:

a) General. Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (effective October 
10, 2006). This case predates the regulatory change. 
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
impact the outcome of the appeal.

As to secondary service connection or compensation, there 
must be (1) evidence of a current disability; (2) a service-
connected disease or injury; and (3) evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

A.  Sleep apnea.

The Board notes that there has been no assertion that sleep 
apnea is directly related to combat service.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.  

The Board notes that the veteran does not allege, nor does 
the record reflect, that he first manifested sleep apnea 
during service, or that this disorder is otherwise related to 
service on a direct basis.  In this regard, the veteran's 
service medical records, to include his March 1953 separation 
examination, are negative for complaints, treatment, or 
diagnoses of sleep difficulties, to include sleep apnea.  
Rather, the veteran has claimed entitlement to service 
connection for sleep apnea as secondary to service-connected 
residuals of nasal fracture.  Specifically, at his January 
2008 Board hearing and in documents of record, the veteran 
contends that he experiences sleep apnea as a result of his 
nasal fracture.  

The evidence of record clearly shows that the veteran has 
current a diagnosis of obstructive sleep apnea.  
Specifically, in November 2003, records reflect that a sleep 
study conducted by Dr. Michael J. Dickel was consistent with 
a moderate degree of obstructive sleep apnea (OSA) with a 
mild to moderate degree of snoring and typically mild O2 
desturations.  

However, while there are diagnoses of sleep apnea, there is 
no competent evidence linking such disability to his nasal 
fracture.  In fact, the July 2005 VA examiner, after 
reviewing the claims file and conducting a physical 
examination, determined that the veteran had approximately 20 
to 25 percent nasal obstruction on the right with mild septal 
deviation to the right that would less likely cause 
obstructive sleep apnea with the absence of symptoms of 
hypersomnolence during the day and apneic episodes at night.  
The status post uvulopalatopharyngoplasty that was done to 
correct his loud snoring was unlikely related to residuals of 
nasal fracture due to anatomical distribution/relation of the 
uvula to the nose.  

As such, the July 2005 VA examiner concluded that the 
veteran's sleep apnea was unrelated to residuals of nasal 
fracture.  Therefore, the evidence of a nexus or link between 
service-connected nasal fracture and the veteran's sleep 
apnea is limited to his own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Specifically, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
sleep disorders and service-connected nasal fracture, he is 
not entitled to service connection on a secondary basis.  

To the extent that he has submitted research, such evidence 
is too general.  It fails to establish a nexus between his 
service-connected disease or injury and any degree of 
impairment due to apnea.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for sleep apnea.  As such, that doctrine 
is not applicable in the instant appeal and his claims must 
be denied.  38 U.S.C.A. § 5107.  


B.  S/C-Back disorder.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

After careful review of the evidentiary record, the Board 
finds that service connection is not warranted for a low back 
disability.  Significantly, the service medical records do 
not reflect any complaints or findings of a low back injury 
or disability; clinical evaluation of the spine at discharge 
in March 1953 was normal.  The first objective clinical 
documentation of the onset of a low back disorder is dated in 
April 1993, some 40 years after service separation.  The 
Court has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Significantly, the claims folder contains little evidence of 
an association between the currently diagnosed low back 
disorder and the veteran's active military service.  In this 
regard, at the time of the VA examination in April 1993, the 
veteran indicated that he suffered a back strain secondary 
lifting things as a laborer.  

While the veteran maintains that his current back disability 
was caused by service, he is not competent to provide an 
opinion on matters requiring medical knowledge.  See Espiritu 
supra.  The more probative evidence of record consists of the 
recent VA medical opinion dated December 2006, wherein the 
examiner stated that thoracolumbar is less likely as not 
caused by or a result of a fall down a flight of stairs in 
1950.  The examiner noted that he was unable to find any 
documentation of a back injury during the years 1949 through 
1953 in the claims file, and the veteran, on interview today, 
says that he didn't really realize that he hurt his back at 
the time of his fall down a flight of stairs in 1950.  He 
stated that he was able to be active throughout his service 
years, to run, play games, go on maneuvers, and really didn't 
feel anything in his back.  He reported that it wasn't until 
1955, by then   2 years out of military service, that he 
experienced an acute episode of low back pain while trying to 
carry a 50lb load.  Since then, he has experienced 
progressive back pain.  As such, the examiner concluded that 
it is not possible to link the thoracolumbar spondylosis 
(arthritis) to a documented injury or event in the military.  
The examiner's opinion reflects a thorough review of the 
medical evidence in the claims folder along with reasons and 
bases for his conclusion.  

Based the evidence and above analysis, it is the Board's 
determination that a grant of service connection is not 
warranted for the veteran's low back disorder.  While the 
veteran is competent to report injury and symptoms, there is 
little probative evidence or opinion finding a current 
disability that is related to his service.  To this extent, 
the preponderance of the evidence is against the claim for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


VI.  Legal Analysis-Compensation under 38 U.S.C.A. § 1151.

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. CT. 
552 (1994), 38 U.S.C.A. § 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.  

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 3.358(c) 
(3) (1991), was not consistent with the plain language of 38 
U.S.C.A. § 1151 with respect to the regulation's inclusion of 
a fault or accident requirement.  

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 S. 
Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment .... VA's 
action is not the cause of the disability in those 
situations."  

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.  

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which 1151 benefits were authorized under 
the Supreme Court's decision.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."  

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c) (3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement, which was struck down by the Supreme Court.  

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.  

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  In pertinent 
part, 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) An event not reasonably foreseeable.

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. §§ 3.361, 23.363 (1998), were effective 
from October 1, 1997.  63 Fed. Reg. 45006-7 (1998) (to be 
codified at 38 C.F.R. 3.361 - 3.363).  However, these 
amendments apply only to claims filed on or after the 
effective date of the statute, October 1, 1997.  Since the 
veteran's appeal was pending prior to that date, it continues 
to be subject to review under the prior statutory language 
and interpretation.  VAOPGCPREC 40-97 (O.G.C. Prec. 40-97). 

A.  Diabetes mellitus.

Initially, the Board notes that post-Gardner and pre-October 
1997 version of 38 U.S.C.A. § 1151 is generally considered to 
be more favorable to appellants, since it has been 
interpreted as not requiring any "fault" by VA for a claimant 
to recover.  A claimant merely must establish that additional 
disability, resulted from VA medical treatment.  Accordingly, 
this is the version of the law, which will be applied by the 
Board.  

Under the post-Gardner and pre-October 1997 version of 38 
U.S.C.A. § 1151, a claimant merely must establish that 
additional disability resulted from VA medical treatment.  
Under the provisions of 38 U.S.C. § 1151 applicable to claims 
filed prior to October 1, 1997, benefits may be paid for 
disability or death attributable to VA's failure to diagnose 
and/or treat a preexisting condition when VA provides 
treatment or an examination.  However, disability or death 
due to a preexisting condition may be viewed as occurring "as 
a result of" the VA treatment or examination, only if a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment which probably 
would have avoided the resulting disability or death.  See VA 
OGC Prec. Op. 5-2001 (February 5, 2001).  

The factual elements necessary to support a claim under 
section 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant. As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered. VA OGC Prec. Op. 
5-2001 (February 5, 2001).  

In determining whether such additional disability resulted 
from VA medical or surgical treatment, it will be necessary 
to show that the additional disability is actually the result 
of such treatment, and not merely coincidental therewith.  
The mere fact that aggravation occurred will not suffice to 
make the disability compensable in the absence of proof that 
it resulted from the medical or surgical treatment.  See 38 
C.F.R. § 3.358(c).  

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for diabetes mellitus.  

Significantly, the veteran maintains that he developed 
diabetes mellitus as a result of improper treatment during 
his VA hospitalization in October and November 1995 for 
cellulitus of the right arm.  However, the record shows that 
the veteran was initially diagnosed with diabetes mellitus in 
January 1994.  Significantly, in a medical opinion from Dr. 
Hamilton, Chief of Endocrinology, dated in September 2002, he 
noted that the veteran had an established diagnosis of type 
II diabetes dating back to January 1994.  He explained that 
the arm infection leading to the veteran's admission to the 
Houston VA Hospital temporarily aggravated his diabetes, but 
his diabetes control had returned to baseline at the time of 
discharge.  Dr. Hamilton concluded that there was absolutely 
no evidence that the VA treatment, specifically the Houston 
VA hospital admission caused or aggravated additional 
disability.  He stated that there was also no evidence that 
the veteran's diabetes mellitus was caused by VA treatment or 
was the result of aggravation by the VA or a pre-existing 
condition.  The examiner reviewed the claims file and 
provided a complete rationale for the opinion.  

The evidence establishes that the veteran does not have 
additional disability as a result of VA furnishing the 
hospital care, medical or surgical treatment, or examination.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim, and that 
compensation for diabetes mellitus under 38 U.S.C.A. § 1151 
is not warranted.  As such, the Board finds no reasonable 
basis upon which to predicate a grant of the benefits sought 
on appeal.  

In reaching this decision, the Board considered the veteran's 
arguments in support of his assertion that he has diabetes 
mellitus as the result of VA medical treatment during a 
period of hospitalization.  However, the appellant, as a lay 
person untrained in the field of medicine, is not competent 
to offer an opinion on these matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, these arguments do 
not provide a factual predicate upon which compensation may 
be granted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Impotency.

The veteran contends that he is entitled to compensation for 
impotency either because it was caused by the diabetes which 
he believes was caused or aggravated by VA medical treatment 
in November 1995, or because it was caused or aggravated by 
shots given by the VA to cause erections and surgery 
performed by the VA in August 1997 to relieve a prolonged 
erection.  

The Board finds that the veteran has not presented any 
competent evidence showing that his impotency resulted from 
or was aggravated by hospitalization or medical or surgical 
treatment provided by the VA.  With respect to his contention 
that treatment by the VA in November 1995 aggravated his 
diabetes and in turn caused impotency, the Board notes that 
for the reasons explained above there is no competent 
evidence that the diabetes was caused or aggravated by VA 
medical treatment.  Therefore, the claim of impotency as 
being secondary to diabetes must also fail.  

With respect to the claim that the veteran became impotent as 
a result of treatment by the VA given to him in the form of 
shots which caused him to achieve an erection and the surgery 
which was subsequently necessary to relieve priapism (an 
excessively prolonged erection), the Board notes that the 
record indicates that the veteran was already impotent prior 
to the treatment by the VA.  Significantly, the medical 
evidence reflects that the VA attempted to treat the 
veteran's impotency.  A record dated in May 1997 shows that 
the veteran received an injection in the penis by a VA 
urologist the previous day and had an erection since that 
time.  He was advised that this was a medical emergency and 
that he should go to the emergency room at a VA medical 
center.  The Board notes that in his testimony the veteran 
indicated that this prolonged erection subsided prior to the 
time that he reached the emergency room.   

The Board further notes that the record indicates that the 
veteran's condition of permanent impotency occurred after he 
had received several injections of Papaverine in August 1997.  
Significantly, the August 1997 VA hospital summary reported 
that the veteran presented to the emergency room on August 6, 
1997 after injection of intracavernal Papaverine dispersed by 
an outside physician.  It was further noted that the veteran 
gave himself two injections of Papaverine on August 4, 1997 
and had had an erection since that time.  During the 
hospitalization, the veteran underwent surgery in which 
decompression was achieved with a cavernosa spongiosa shunt.  
The patient consented to the procedure and was aware of the 
possibility of further erectile difficulty and inability to 
obtain an erection in the future.  The operation was 
performed with good success and he was noted postoperatively 
to be considerably less engorged.  

The report of a genitourinary examination conducted by the VA 
in August 1998 shows that the veteran came in very angry 
about his impotency which he felt had been caused by medical 
error.  He stated that in 1995 he was accidentally given 
glucose while hospitalized for surgery on his arm and that 
this aggravated his diabetes which he understood was a 
causative factor in his impotency.  He also said that 
following two injections of Papaverine in July 1997 priapism 
occurred and persisted for 48 hours, requiring decompression 
with a cavernosa spongiosa shunt.  Following this, he had 
complete impotence without any ability to maintain erection.  
Subsequent use of a pump had been unsuccessful and he had 
declined to have a prosthesis inserted.  Examination revealed 
entirely normal external genitalia.  The diagnosis was status 
postoperative priapism with complete impotency.  

The fact that the veteran's own account of the etiology of 
his disabilities was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that "evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence"...[and] a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  

In reviewing the foregoing medical evidence, the Board notes 
that the impotency preceded the treatment afforded to the 
veteran for impotency through the use of injections of a 
medication dispersed by a private (outside) physician; he 
subsequently administered two injections himself.  As such, 
the medical evidence establishes that the veteran's current 
impotence is not secondary to any medication or treatment 
provided by VA; rather, the record shows that he was seen at 
the ER after he had given himself two injections from a 
medication prescribed by a private doctor.  Moreover, there 
is no competent evidence to support the contention that the 
veteran's current erectile dysfunction and impotency was 
incurred as the result of shots given by the VA to cause 
erections and surgery performed by the VA in August 1997.  
Rather, in a medical opinion from the Chief of the Urology 
Section at the University of Maryland, in September 2002, Dr. 
Alexander opined that the veteran's impotency was not caused 
by VA treatment nor is it the result of aggravation of a pre-
existing condition by the VA.  

In light of the foregoing, the Board finds that the evidence 
establishes that the veteran does not have additional 
disability as a result of VA furnishing the hospital care, 
medical or surgical treatment, or examination.  The Board 
finds that the preponderance of the evidence is against a 
grant of entitlement to compensation for impotency under the 
provisions of 38 U.S.C.A. § 1151, and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.  

While the veteran has set forth his own opinion as to the 
existence of additional disability by way of the incurrence 
or aggravation of impotency, the record does not establish 
that he has the requisite medical training and expertise to 
offer any such opinion.  See Layno v. Brown, 6 Vet. App. 464, 
469-70 (1994).  As the preponderance of the evidence is 
against entitlement to VA compensation under 38 U.S.C.A. 
§ 1151 for impotency, the benefit sought on appeal is denied.  


VII.  Legal Analysis-Ratings.

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings, which is in turn 
based on the average impairment of earning capacity caused by 
a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.1 (2007).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  


After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Compensable evaluation for residuals of nasal fracture.

Initially the Board notes that during the pendency of the 
veteran's appeal, VA promulgated new regulations for the 
evaluation of the respiratory system which became effective 
as of October 7, 1996. See 61 Fed. Reg. 46,720 (Sept. 5, 
1996).  

However, the effective date of a liberalizing law or VA issue 
may be no earlier than the date of the change.  38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  

The veteran's nasal disability is rated under Diagnostic Code 
6502 for a deviated nasal septum.  Under the previous rating 
criteria, a deviated nasal septum with only slight symptoms 
warranted a noncompensable rating and a 10 percent rating was 
warranted when there was marked interference with breathing 
space.  38 C.F.R. § 4.96, Diagnostic Code 6502 (1995).  

Under the revised rating criteria, a traumatic deviated 
septum with a 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on side warrants a 10 
percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6502 
(2007).  

Where the minimum schedular evaluation requires residuals and 
the Rating Schedule do not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31.  

Neither version is more favorable to the veteran.  However, 
in this instance, the veteran is not entitled to the 10 
percent rating under either the old or revised criteria, 
because the evidence of record establishes that he does not 
have symptomatology compatible with a compensable rating 
under either set of criteria.  

That is, the medical examination reports establish that he 
does not have marked interference with breathing space, nor 
do they show that one nasal passage is completely obstructed, 
or that both passages are half obstructed.  Rather, the 
evidence shows that, at the time of VA examinations in 
February 2004 and July 2005, and according to the VA 
examiner's assessment of the veteran, the veteran was not 
experiencing significant nasal obstruction at the time of the 
examinations.  There were only mild septal deviations.  X-
rays taken showed no evidence for nasal septum deviation.  
Again, the examiners opined that the veteran was not 
experiencing significant nasal obstruction at the time of 
examinations.  Such findings are simply compatible with a 
noncompensable rating.  38 C.F.R. § 4.31.  To the extent that 
he has offered lay evidence, such lay evidence is far less 
probative than the observations of skilled professionals.  

Accordingly, and based upon the evidence of record, the 
veteran is not entitled to a compensable evaluation under 
either the old or the revised regulatory criteria.  

B.  Increased rating for dermatophytosis of the feet.

The veteran's skin disorder of the feet is rated under 
Diagnostic Code 7813 for dermatophytosis, which is rated 
under Diagnostic Code 7806 for eczema.  During the pendency 
of this appeal, changes were made to the Schedule for Rating 
Disabilities for skin disorders, as set forth in 38 C.F.R. 
§ 4.118.  Under the old criteria, Diagnostic Code 7806 
provides a 10 percent rating for a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplates a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating contemplates a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the new criteria, effective August 30 2002, when the 
disorder covers less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and no 
more than topical therapy is required during the past 12- 
month period, a noncompensable rating is assigned.  A 10 
percent rating is assigned when at least 5 percent, but less 
than 20 percent of the entire body is covered; or at least 5 
percent, but less than 20 percent of exposed areas are 
affected; or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for dermatitis or eczema, affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or for 
dermatitis or eczema that requires systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability rating is 
assigned for dermatitis or eczema, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that requires constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  

After careful review of the evidentiary record, the Board 
finds that the evidence is against a rating in excess of 10 
percent for the skin disorder under either the old or new 
criteria.  Significantly, clinical findings from the February 
2004 and the July 2005 VA examinations noted only slight 
scaliness and discoloration of the feet.  In July 2005, it 
was noted that the skin was free of any ulceration, 
exfoliation, crusting, induration, inflexibility, hypo-or 
hyperpigmentation, or abnormal texture.  The ration of this 
area to his total exposed area is less than 1%, and to the 
entre body is less than 1%.  There was no limitation of 
motion due to the skin condition.  The examiner stated that 
the skin condition does not occur with systemic disease, and 
the skin lesions do not manifest in connection with a nervous 
condition.  A higher evaluation would require constant 
itching, extensive lesions, or marked disfigurement under the 
old criteria, which is not shown in this case.  Neither does 
the evidence show that his skin disorder of the feet involves 
at least 20 percent of the veteran's body, or requires 
systemic therapy as required under the new criteria.  

The preponderance of the evidence of record is against an 
evaluation in excess of 10 percent for dermatophytosis of the 
feet.  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


VIII.  Legal Analysis-Entitlement to TDIU.

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (2007).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).  

VA law provides that a total rating for compensation purposes 
based on unemployability will be granted when the evidence 
shows that a veteran, by reason of service-connected 
disabilities, is precluded from obtaining or maintaining any 
gainful employment consistent with education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
consideration must be given to two standards, an objective 
standard based on average industrial impairment and a 
subjective standard based upon a veteran's actual industrial 
impairment.  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).  

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither nonservice-connected disabilities nor 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).  

Here, the veteran has an 11th grade education and worked as a 
pipe fitter, air conditioner mechanic and construction worker 
after leaving the military.  He last worked full time in 
December 1993.  

The veteran's service-connected disabilities are 
dermatophytosis of the feet, rated as 10 percent disabling, 
and residuals of nasal fracture, rated as 0 percent.   His 
combined disability rating is 10 percent.  Clearly, the 
veteran does not meet the minimum schedular criteria for a 
TDIU.  

Notwithstanding, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Referral to the Director of the Compensation and 
Pension Service for extra-schedular consideration is 
warranted for all cases of veterans who are unemployable by 
reason of service- connected disabilities but who fail to 
meet the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  

In this case, the Board concludes the veteran is not 
unemployable due to his service-connected disabilities.  
While the veteran is service-connected for dermatophytosis of 
the feet, manifested by slight scaling and discoloration of 
the feet, it causes no functional impairment.  On July 2005 
VA examination, there was no limitation of motion due to the 
skin condition.  The examiner stated that the skin condition 
does not occur with systemic disease, and the skin lesions do 
not manifest in connection with a nervous condition.  

Accordingly, the Board finds that the evidence of record does 
not tend to show that the appellant is unemployable due to 
service-connected disability.  The Board has considered 
referral to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  However, this 
case does not present any unusual or exceptional 
circumstances that would justify such a referral.  The 
veteran's service-connected skin condition and residuals of 
nasal fracture do not prevent him from some type of 
substantially gainful employment.  The Board notes that no 
professional has ever stated that service-connected 
disability affects the veteran's ability to obtain or retain 
employment.  Therefore, the claim is denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

The application to reopen a claim for service connection for 
sleep apnea, secondary to residuals of nasal fracture is 
granted.  

Service connection for sleep apnea, secondary to service-
connected residuals of nasal fracture is denied.  

Service connection for a back disorder is denied.  

The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for diabetes mellitus is 
denied.  

The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for impotency is denied.  

Entitlement to a compensable rating for residuals of a nasal 
fracture is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of nasal facture is denied.  

A total disability rating for compensation on the basis of 
individual unemployability (TDIU) is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


